                                   Case 2:20-cv-06451-TJS Document 1-1 Filed 12/23/20 Page 1 of 6

                                                          Exhibit A to the Complaint
Location: Philadelphia, PA                                                                           IP Address: 173.49.164.49
Total Works Infringed: 47                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             11/28/2020   Vixen        11/27/2020     11/30/2020   PA0002266359
          5CDBC938026E69BB0AB5095CBDA1D40272137848                               19:15:56
          File Hash:
          C244D99BE64B196FC48133456B2307AF2C9238C3A25D97D2027E48D309FCEA88
 2        Info Hash:                                                             11/03/2020   Blacked      11/02/2020     11/24/2020   PA0002265968
          0A699E8DDCF38F52A506691FA48FF66EA86A15B4                               22:03:15     Raw
          File Hash:
          45A5C9627F189D2582974B07D3278C696CDE2303599C7BBE1BDECE8D3AA56564
 3        Info Hash:                                                             10/03/2020   Blacked      10/03/2020     10/22/2020   PA0002261803
          70E290BA761A02F954B46C202A914AF2EBA424A0                               22:31:28
          File Hash:
          4DE4E1DE98D652627ADEEA7C33F67F8B4602B868ED5754F0AA823CA7FE03BB96
 4        Info Hash:                                                             09/28/2020   Blacked      09/28/2020     10/22/2020   PA0002261800
          31A8F8D6F5F44439A0746AC2A1FEECBC46A39FEB                               21:31:02     Raw
          File Hash:
          722D74E39C11DDEF29652D55415EA1762EF6EC36A73642EC20CDEFBAB5FE5906
 5        Info Hash:                                                             08/31/2020   Blacked      08/31/2020     09/05/2020   PA0002255473
          C133D6E28E71854F7C9E476BE465CD63BE1C8C2B                               21:22:41     Raw
          File Hash:
          C3066DC940D2CE6351DAEA891B40F962251B482354FCA3A5F20AE3F5B9F94773
 6        Info Hash:                                                             08/28/2020   Vixen        08/28/2020     09/22/2020   PA0002265876
          2E789CEFF0ADB7249007919D24A54BDE2BAEFCA5                               20:48:35
          File Hash:
          FA226CFD77535D194B2C90F04A109041121A8E60A9495538D4C556650EEE4DEC
 7        Info Hash:                                                             08/16/2020   Tushy        08/16/2020     08/18/2020   PA0002253098
          BDF82178BBE38FCF4A50D74C67C73973CD69EF23                               20:00:37
          File Hash:
          7F22DA1D6DA60BB321C084139E1FCFBFFAB5217515194D1BC4FC52AC899D3620
 8        Info Hash:                                                             08/12/2020   Vixen        08/07/2020     08/18/2020   PA0002253099
          7995AC678267712BB3819BB48E9E1DDCB1DD12E6                               13:09:59
          File Hash:
          A9CE89E54D16CF2D2565296EA3EE6742B4E4C0B6903779C66BE5A4C0F1D485E7
                                Case 2:20-cv-06451-TJS Document 1-1 Filed 12/23/20 Page 2 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         07/25/2020   Blacked   07/25/2020   08/11/2020   PA0002252256
       1902DE7B974CAE62FB7A5DE639C19031FC126C4B                           18:28:36
       File Hash:
       781B373FEF7FD1DB9FFCC80BE5795BB9A4321D3C081FC38E6B983D49B1551E4A
10     Info Hash:                                                         07/03/2020   Vixen     07/03/2020   07/16/2020   PA0002248578
       C3557EE4CAF9EE9D7E6D96D460C365D85D571058                           22:02:48
       File Hash:
       36C66D5117EC5DB61DAAF4BC82905B39929CCF8B54D96485C14C465B051A3DDD
11     Info Hash:                                                         06/13/2020   Blacked   06/13/2020   06/22/2020   PA0002245632
       E9407F58E7AC3E4D0F002D6C7DB295374399E029                           21:48:16
       File Hash:
       93E94D485908E0CE0D824D747E4F76C52D9AFCB79CAD56362CC477EC64C83E01
12     Info Hash:                                                         06/08/2020   Blacked   06/06/2020   06/22/2020   PA0002245636
       E414F51C9CAEDAE13DFDFCD4D7B6E2BF537CCA2D                           15:48:19
       File Hash:
       B62557344D13584F864FA15DDC51FB2E8E9968E886A66700C9838788D145111D
13     Info Hash:                                                         05/28/2020   Blacked   05/25/2020   06/22/2020   PA0002245633
       4AEB0503D97319F144CEC22BC0ECE10F8AF80B37                           16:35:18     Raw
       File Hash:
       B334AC1093309FCDBCA1464C864E5345063D24749DDAEB16243A2E7DB95DF198
14     Info Hash:                                                         05/16/2020   Vixen     05/15/2020   06/08/2020   PA0002243648
       0EADDEAD674C02DF1F6937EA2B46CC6F34717213                           11:33:00
       File Hash:
       D12AD52DF486373A53D70B7F8CA375A1227EBFC17F1C23194B7C10A13321A538
15     Info Hash:                                                         05/04/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       11575B869DE3A034D920FFDFADEB055C540A076F                           18:42:13     Raw
       File Hash:
       9769506A26BB7AB24ADA6E8FF52442E3358BCEA9CC9F82DD85B901079B2C4AC6
16     Info Hash:                                                         04/18/2020   Vixen     04/17/2020   04/22/2020   PA0002237694
       8B3B424903BAA63F146C6587BBAEBD3103EBF169                           12:25:10
       File Hash:
       B8D4A521EF2779064D9E14FA353690E5381774D290E7483CECB8AE4A9C25647A
17     Info Hash:                                                         04/15/2020   Blacked   09/19/2018   11/01/2018   PA0002143420
       93D0AA012ABAEFB3FE456E26D2BEBA2DC6903DFE                           15:34:49     Raw
       File Hash:
       29710C484225C0BD9BD3034FE8345EF0ADEF5A9E1F75219B21769C1A79EE31AE
                                Case 2:20-cv-06451-TJS Document 1-1 Filed 12/23/20 Page 3 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         03/20/2020   Vixen     03/14/2020   04/17/2020   PA0002246114
       19C1395DB67EE9441B29A89A75B34D45317E7716                           18:57:53
       File Hash:
       61681AF79758E32D6375754DA00B5D5D69BA550FE876966EB444891E9E8F633C
19     Info Hash:                                                         03/08/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       E7D4F7603C091CAE426C65CAAF81DA402162AA1D                           17:48:05     Raw
       File Hash:
       D2CDF8EC427473126A5F668A9854C9D13E01C4DDD3967609D3A974620A56D6C8
20     Info Hash:                                                         02/26/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       33F94195AFEDA778091F28D56591F3AE14EDB866                           21:04:27     Raw
       File Hash:
       E514A61C7ACA9543460A99216ABD9BE7C466A6CDDCC9783A4F996E2548240887
21     Info Hash:                                                         02/21/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       10D79E06573B7390379B567DBB92AB9A79E90943                           19:09:47
       File Hash:
       40208A840292C997ED3725A15D4EBBECB53E1EF4ED1F21F7E398BCD2A6A3C443
22     Info Hash:                                                         02/20/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       DB62E40C2955C3F1CA423B86FC0488F726C2335F                           19:01:12
       File Hash:
       5E77791CA69E8D411E98B26FAB96CF8505CC66AE74C42FD899695FD22BDB5A12
23     Info Hash:                                                         02/13/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       51185C8E96E19B9F1E7F47647B98DF3434B759E7                           19:25:23     Raw
       File Hash:
       6B098BF2E80EEDDB400147CC15800C70F6D28144076E1A4FA10FB91BEB977CCE
24     Info Hash:                                                         01/29/2020   Vixen     01/29/2020   02/20/2020   PA0002229058
       D3476D877FBEF967D1F55CBF7AE390C8F7E2892F                           20:00:40
       File Hash:
       818563EC8DA7FB6EA6E894F2E4CFFA965887099B0E30AD7E2DB101ACB7195734
25     Info Hash:                                                         01/16/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       256BAF077E8BB6890FCFBFD0AAEC1F8FC1015E96                           15:21:29
       File Hash:
       F7CBC964E129F43C96493AABC0E37138F5FFD14C5E6B35DC506E39224493481A
26     Info Hash:                                                         01/14/2020   Tushy     01/11/2020   02/03/2020   PA0002236483
       777088FD9D97AC7C49A2CC0CDBB6EAC8C0C7FC84                           20:32:01
       File Hash:
       37C1FD42C5D8BACA7529DB15C5A4BD4A5FC8EF656DA2416EBC9252137881C26E
                                Case 2:20-cv-06451-TJS Document 1-1 Filed 12/23/20 Page 4 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/30/2019   Vixen     12/30/2019   01/27/2020   PA0002223956
       DA3174A0BF7AA394CD356B51DFB8205EDC6FF33D                           20:49:08
       File Hash:
       652B00B92CED3C924377EC2B40D6EFE3951787059FCE3F69167083B8E06109F4
28     Info Hash:                                                         12/24/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       57D9853DD58BD4249527A78EFB20E58EB870B854                           17:18:08
       File Hash:
       B5F2CC9857650373629E57B213F962494C69BC5EFDFA79C4B36E032E51A5FDA0
29     Info Hash:                                                         12/10/2019   Vixen     12/10/2019   01/03/2020   PA0002233429
       84E3BECE3CADAE5C5DE913EEBC5F353240357A56                           22:22:59
       File Hash:
       A27BD0DC662A8E494AD2DF17811179E86B6B9837BA8D162AEAE0C027D35B8BA2
30     Info Hash:                                                         12/08/2019   Blacked   12/08/2019   12/17/2019   PA0002217664
       DC1259DFD7C1206E03716033BF7B23E7D6BF9842                           23:47:16     Raw
       File Hash:
       EE80E103B0DD52AA38BAAC4123947867C2A7269C438AEB648E2A9DCD44777FB9
31     Info Hash:                                                         11/25/2019   Vixen     11/25/2019   12/09/2019   PA0002216264
       7DC5428D1EBD837307A66BC522B52C7F3CEE7870                           19:31:57
       File Hash:
       C455654BF7784E8149B6E0152E69AACE89147C51F998F8EF2E9AC934570FCC34
32     Info Hash:                                                         11/21/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       A9D920AC4B609531A8B0CFD947B0922A06463888                           19:06:10
       File Hash:
       9C26A6317B6364A827E584CAAC25A9AC9A36801DC96D3C5870789E6D52380594
33     Info Hash:                                                         11/18/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       0E88A66CCAB0C708774C78CAEFEBEC4EEDBEACCF                           19:39:31     Raw
       File Hash:
       607A12C013F9B75E0B48C01A9B1D64908F15FDDEAE6F90A85FEAC18574F98C88
34     Info Hash:                                                         11/11/2019   Blacked   11/11/2019   11/27/2019   PA0002213994
       1966DD7D52A5FA98961A28CB9CAFB81EEBDBFD2A                           22:31:21
       File Hash:
       45C2649F6F7F08AA46A93D1D5086BDF7702AA909526AE3D7D7984F1654F6F0C6
35     Info Hash:                                                         10/31/2019   Vixen     10/31/2019   11/15/2019   PA0002211917
       9129C8000A972FB605AA21176EC92A7B890979AB                           18:37:38
       File Hash:
       5DF83ACD7891971173F2A56E238AE8352571D5F4AF56F7B997E09FB7011F869D
                                Case 2:20-cv-06451-TJS Document 1-1 Filed 12/23/20 Page 5 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         10/22/2019   Blacked   10/22/2019   11/05/2019   PA0002210294
       B64795AC58268CD9C422E07C69CFE21BF5817B3A                           18:06:33
       File Hash:
       D635910093E18115308F865230E69E3C9BD78A158FE7F327A8E07D39DC5D7AED
37     Info Hash:                                                         10/06/2019   Vixen     10/06/2019   10/21/2019   PA0002207778
       9E5DDD510945C8DD46FF3E459522F0292D605EE0                           18:21:35
       File Hash:
       27ACBEAFD3C064094A693AFC0818310C36EDABEFCD4508C74040DFC08488C1D6
38     Info Hash:                                                         10/04/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       DD91540873F098618A5D729B26E8533FFBA85D24                           19:06:20     Raw
       File Hash:
       B16DBB0039283414C291A8D398BD207144DE8D8B2F70986C884B99E69E636D78
39     Info Hash:                                                         09/23/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       DF073BB905FA736618C4185BB388B1C2F681BF59                           14:21:00     Raw
       File Hash:
       69DBBB44BA79EB1F36D89474160E2775F570756E5F5A3A17089B00D62E7130DA
40     Info Hash:                                                         09/21/2019   Vixen     09/21/2019   10/01/2019   PA0002217349
       C01A6496A4CE7279BCECCF72ABD4092923DF9F05                           18:49:13
       File Hash:
       C2127D55357F557033CF96C6EC67AA7D0A9C17F34CCA6C87F1CE6313CF1BB985
41     Info Hash:                                                         09/17/2019   Blacked   09/17/2019   09/25/2019   PA0002203161
       AE71CD71FE301E6D4F98424CD05705EA6C3AA4E6                           18:51:55
       File Hash:
       2761D8C5A9D5E89342C135DA45A9465C54877C4CA6FB1E0174400417AB8397D0
42     Info Hash:                                                         09/16/2019   Vixen     09/16/2019   10/01/2019   PA0002217346
       4377D001F4E80BB56FC09EEC160D3E44683A7EAF                           20:12:11
       File Hash:
       DD98AF23D306256E0C8E4D4925F2A17C4E0FCBC11B5EAD6F2D4F1EC3754EE213
43     Info Hash:                                                         09/07/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       E3A8C18869DAC69874DC78556D8EE2B1BA4AC5EA                           19:31:14
       File Hash:
       80FD8819A29C3FD8D153E45E10848D0C7A481FF71B7CB02776C1154E17D5BEAE
44     Info Hash:                                                         09/03/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       3C77BD45174BF15C9715DA74C9C1872CA8D3D47B                           21:19:26
       File Hash:
       7D2FCF93D9B95AA67FFE6D7B7AE0BF323C59E9984F77B7CE7F9AC7BDEAA974A4
                                Case 2:20-cv-06451-TJS Document 1-1 Filed 12/23/20 Page 6 of 6

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         09/03/2019   Blacked   09/02/2019   09/13/2019   PA0002200702
       B071CD0DD8D8C3104E124CAD387BECC6BB3E273F                           14:47:57
       File Hash:
       AA0BC4C6FE7CD9AC6903EFE7DB520E0D4365147E432EF97207A53D67375A920A
46     Info Hash:                                                         09/03/2019   Vixen     09/01/2019   09/17/2019   PA0002216134
       C4A30E1E761593D47F7C6DB568CD95BF751EA502                           14:33:35
       File Hash:
       370B4B5B857F40AE5E5A06F8678CD6DA29A3DADB10E914DE2C172C7FA1FBF7F9
47     Info Hash:                                                         08/30/2019   Tushy     08/29/2019   09/17/2019   PA0002216128
       59C7C0856832FC39795D8ECAEE7C3B08A1B2A61A                           13:15:06
       File Hash:
       0AD0CF56E8E320828D26D9D43538F4EDAA02E0656180FAE12E8B1201AE5BD0F0
